Walton, J.
This is an action on a poor debtor’s bond. One of the questions argued is whether the bond is a valid statute bond, or a bond good only at common law. We do not find it necessary to determine this question; for whether the bond be regarded as a statute bond, or a bond good only at common law, the certificate of the justices introduced in defense, was prima facie evidence that one of its alternative conditions had been performed; and no evidence being offered by the plaintiff to control its prima facie force, it constituted a full and complete bar to the action. Such in effect was the ruling of the presiding judge at nisiprius. We think the ruling was correct. Smith v. Brown, 61 Maine, 70. Ayer v. Fowler, 30 Maine, 347. Bachelder v. Sanborn, 34 Maine, 230. Exceptions overruled.

Judgment for defendants.

Appleton, C. J., Barrows, Danforth, Virgin and Peters, JJ., concurred.